Name: 97/516/EC: Commission Decision of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Madagascar (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  Africa;  international trade;  natural and applied sciences;  fisheries
 Date Published: 1997-08-06

 Avis juridique important|31997D051697/516/EC: Commission Decision of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Madagascar (Text with EEA relevance) Official Journal L 214 , 06/08/1997 P. 0053 - 0053COMMISSION DECISION of 1 August 1997 concerning certain protective measures with regard to certain fishery products originating in Madagascar (Text with EEA relevance) (97/516/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (1), as last amended by Directive 96/43/EC (2), and in particular Article 19 thereof,Whereas Community inspections in Madagascar have shown that there are serious deficiencies with regard to infrastructure and hygiene in fishery establishments and that there are not enough guarantees about the efficiency of the controls carried out by the competent authorities; whereas there is a potential risk for public health with regard to the production and processing of fishery products in this country;Whereas imports of fishery products from Madagascar must therefore not be further allowed;Whereas this Decision will be reviewed before 30 November 1997;Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 This Decision shall apply to fishery products originating in Madagascar.Article 2 Member States shall prohibit imports of fishery products originating in Madagascar.However, consignments which left Madagascar prior to the entry into force of this Decision, and which are presented at the Community inspection post for importation before 15 August 1997, shall be submitted to a sampling programme representative of the consignment. These samples must be examined for the presence of harmful micro-organisms.Article 3 This Decision will be reviewed before 30 November 1997.Article 4 The Member States shall modify the measures they apply in trade in order to bring them into line with this Decision. They shall immediately inform the Commission thereof.Article 5 This Decision is addressed to the Member States.Done at Brussels, 1 August 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 373, 31. 12. 1990, p. 1.(2) OJ No L 162, 1. 7. 1996, p. 1.